Title: To Thomas Jefferson from Peter Freneau, 4 November 1805
From: Freneau, Peter
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Charleston, November 4h. 1805.
                  
                  David R. Williams Esquire, the Member elect from the Districts of Cheraws and George-town, in this State, to the Congress of the United States, which is now on the eve of assembling, will do me the honor to deliver you this.
                  It is with great truth I can say that few circumstances of my life have given me more real pleasure than the opportunity now afforded me of introducing this Gentleman to the chief Magistrate of the union.
                  I have had the satisfaction of being connected with him in business for a considerable time, some years ago; from the knowledge I then gained of him, and from the universal report of his neighbors, I am fully authorised to say, that he is a Gentleman of the strictest integrity, of the most unblemished reputation, in the most easy and affluent circumstances, and of the soundest political principles. With such qualifications I know he will recieve the attention which is due to them.—
                  I consider him well informed of the domestic affairs of this State and able to make any explanations thereon you may be desireous of recieving.—
                  That you may enjoy perfect health and long life, to enable you to continue to dispense to the people over which you preside, a continuation of the great and solid advantages they have already derived from your exalted talents and deliberative wisdom, is the most fervent wish of him, who has, with the most perfect esteem and regard, 
                  the honor to be, Dear Sir, Your most obedient and very humble Servant,
                  
                     Peter Freneau 
                     
                  
               